Case 19-13257 DOC 15 Filed 03/25/19 Page 1 Of 10

! ).v:- - __~l_-

l iba-4 .:_- ir fly ,Pf` '\_'
. " -' \: .
t t fm :~.._.. ssi

UNITED sTATEs BANKRUPTCY 130le mg 25 PH 2d w
FoR THE DISTRICT 0F MARYLAND ' s

 

 

 

 

 

at G rem §el`i' U-`S§'B;»"`-.t§?{§i!}§z'f£"' 1-;;;-:

sss ra_ls:z.“'c§;asz_§-‘§ `i».~."§

GRFFWE'i:T "

In re:
_l~A-So~ SH'H C;Hn~u, CaseNo_ i°\»l'S'ZS"`\
Chapter 13
Debtor.
CI-IAPTER 13 PLAN

§ EOriginal Plan I:I Amended Plan |:I Moditied Plan
1. GEN RAL PLAN- PROVISIONS.

The ebtor proposes the following Chapter 13 Plan and makes the following declarations
(mark B o the following boxes that apply for each of I.l, 1.2, and 1.3. below). If a box is
marked as “ oes not . . . ” or if more than one box is marked in each section, the provision wiii
be ineffective if set out inter in the plan.

1.1 : Declaration as to Nonstandard Provisions.
'I`his Plan: ' |:| does not contain nonstandard provisions
OR g E'Contains nonstandard provisions set out in Section 9 below.

1.2 Declaration as to Limiting Secured Claims.
This Plan: § [:\ does not limit the amount of a secured claim.
OR 5 [_:I limits the amount of a secured claim based on the value of the collateral
z securing the claim as set out in Sections 5.1 through 5.4 below.

1.3 n Declaration as to Avoiding Security Interests.
This Plan: § |:| does not avoid a security interest or lien.
OR l:l avoids a security interest or lien as set out in Section 5.1 through 5.4 below.

2. NOTiCEs.
You §hould read this plan carefully and discuss it with your attorney if you have one in
this bankruptcy case. If you do not have an attomey, you may wish to consult one.

2.1. Notices to Creditors.

Your f:rights may be affected by this Plan. Your claim may be reduced, modified, or
eliminated like declarations set out in Section 1 above may be of particular importance

lf yo\.ll oppose the Plan’s treatment of your claim or any provision of this Plan, you or
your attorney must file an objection to continuation at least 7 days before the date set for the

Loml B pray Form M

 

 

 

Case 19-13257 DOC 15 Filed 03/25/19 Page 2 Of 10

hearing on § niirmation, unless otherwise ordered by the Bankruptcy Coult. The Court may
confirm this lan without further notice if no objection to confirmation is filed. See Bankruptcy
Rule 3015. ln addition, you may need to file a timely proof of` claim in order to be paid under
the Plan.

2.2. § Notices to Debtors.

This form lists options that may be appropriate in some cases, but not all cases. Just
because an dption is listed on the form does not mean that it is appropriate for you. Plans
contrary to the local rules and Court rulings may not be confirmed

3. PLAN TERMS.

The Debtor’s future earnings are submitted to the supervision and control of the Trustee,
and the Debtor will pay as follows (mark and complete one of 3.] , 3.2, or 3.3 andfor 3.4 below;
and, optionally, 3.5 as applicable):

[B- 3.1 § Even Monthly Payments.
$ 3 0 0 per month for a term of `S (.a months

 

OR .
|:| 3.2 ! Varying Monthly Payments.

$ § per month for month(s),

$ per month for month(s),

$ per month for month(s), for a total term of months.
OR

|:| 3.3 Varying Monthly Payments Before and After Confirmation.

 

$ per month before confirmation of this Plan (use Section 4.6.1 below to
list the adeqdate protection payments to be made before confinnation), and $ per
month after confirmation of this plan, for a total term of months.

AND!OR ; '

[] 3.4 § Additional Payments.

In addition to monthly Plan payments under 3.1, 3.2, or 3.3, above, the Debtor will make
the payments§ listed below:
Amount § m Source of Payment

E 3.5 g Additional Payment of Tax Refunds.

The Debtor will provide the Trustee with copies of state and federal tax returns for the
years listed below within 15 days of filing the returns (and must timely file the returns on or
before April il$ of each year). Not later than .lune l of each year, the Debtor will pay into the
Plan the amount of refunds exceeding $ 10 o °"` (the amount already pro rated on Schedule l,
if any) for each of the listed years unless otherwise ordered by the Court. The tax refund
payments are in addition to, and not a credit against, the other payments required to be paid
under the Plah. The Debtor will not make any change to the number of any federal and state tax
withholding allowances claimed as of the petition date without 30 days prior notice to the
Trustee.

This commitment covers tax years (list): ZQ l 3. 2 v i¢i.- 3 d 10

Local Ban]§ruptcy Form M
Page Two

 

 

 

Case 19-13257 DOC 15 Filed 03/25/19 Page 3 Of 10

4. DIST§RIBUTION OF PLAN PAYMENTS.
From§the payments made, the Trustee will make distributions in the order listed below:

4.1 § Trustee’s Commission.
The 'I§rustee will receive the allowed Trustee commission under ll U.S.C. § l326(b)(2).

4.2 . Administrative Claims.

Next to be paid, except as provided in Section 4.3 below, are administrative claims under
ll U.S.C. §§507(a)(2), including Debtor’s Counsel fee balance of $ Q due and
payable pursuant to a fee arrangement made under Subparagraphs 4.A, B, or C of Appendix F to
the Local Ball_lkruptcy Rules.

4.3 Domestic Support Obligations and Non-Appendix F Attorney Fees

Next §to be paid, at the same time and pro rata, are allowed unsecured claims for: (i)
domestic support obligations under ll U S. C. § 507(a)(l); and (ii) any Debtor’ s Counsel fee
allowed under ll U.S.C. §507(a)(2) by Bankruptcy Court order following an application
pursuant to a fee arrangement under Section 7 of Appendix F to the Local Bankruptcy Rules.
Debtor’ s Counsel fee balance to be paid through the Plan ls expected to be ln the amount of

$ Q

4.4 z Former Chapter 7 Trustee Claims.
Next to be paid are any claims payable to the former Chapter 'i" Trustee under ll U.S.C.
§ l326(b)(3).5 List the monthly payment: $

45 § Priority Claims.
Next to be paid are other priority claims defined by ll U.S.C. § 50'}'(a)(3) - (10]. List the
expected clailns below:

Priority Credi:tor Expected Claim Amount

4.6 § Secured Claims.

Next _to be paid, at the same time and pro rata with payments on priority claims under
Section 4. 5 above, are secured claims as set forth below. The holder of an allowed secured claim
retains its liel§l under ll U. S. C. § 1325(a)(5)(B)(i). Arly allowed secured claim listed ln the Plan
to be paid by the Trustee will be deemed provided for under the Plan. Any allowed secured
claim not listed m the Plan to be paid by the Trustee or not stated to be paid outside of or
otherwise addressed ln the Plan, will be deemed not provided for under the Plan and will not be
discharged g

_ 4.6.1. Adequate Protection Payments for Claims Securved by or Subject to a

Lease of Personal Property
§Beginning not later than 30 days after the petition date and until the Plan is
confinned, tile Debtor will directly pay adequate protection payments for claims secured by or
subject to a lease of` personal property for: None §§ or the Ciaims Listed Beiow I:l (mark_ one box
only). Aiter confirmation of the Plan, the claims will be paid under Section 4. 6 3. Make sure to

Local Baukf'uptcy Form M
Page 'I'hree-
_I

 

Case 19-13257 DOC 15 Filed 03/25/19 Page 4 Of 10

list the amo § t of the monthly payment the Debtor will pay before confinnation, and list the last
4 digits only f the account number, if any, the lienholder uses to identify the claim:
Lessor:' Property:'

Lienholder z Collateral Acct. No §last 4 numbers!. Month]y Pament
i

4.6.2. Pre-petition Arrears on Secured Claims.

Pre-petition arrears on secured claims will be paid through the Plan in equal
monthly amoth while the Debtor directly pays post-petition payments beginning with the first
payment duegafter filing the petition for: None |:l or the Claims Listed Beiow E (mark B box
only). The claims listed below include: Ciairns Secured by the Debtor ’s Principal Residence E|

and:'or Other §froperry [].
Monthly No. of`.
Lienholder ! Collateral Arrears Payment Months.

i~ij GC. | fleet 1551-uh `{Z°\o_aoo |_r'oas g`°

' 4.6.3. Secured Claims Paid Through the Plan.
5 The following secured claims will be paid through the Plan in equal monthly
amounts for: §None El or the Ciaims Listed Beiow E] (mark gn_e box only). Such secured claims
include secui*ed claims altered under Sections 5.1 through 5.5 below. Make sure to list the
interest rates to be paid:

- Montth No. of.
q Lienholder § Collateral Arnount %Rate Payr_nent Months.

4.6.4. Surrender Collateral to the Lienholder.
1 The Debtor will surrender collateral to the lienholder for: None |E-or the Claims
Listed Beiow§|:[ (mark g_n_e_ box only). Describe the collateral securing the claim. Any allowed
claim for an unsecured deficiency will be paid pro rata with general unsecured creditors. Unlessl
the Court orders otherwise, a claimant may amend a timely filed proof of claim f`or an unsecured
deficiency after entry of the confirmation order as follows: (a) the amended proof of claim

asserting an unsecured deficiency claim for real property shall be filed within days (no
less than 189 days) after entry of the continuation order; (b) the amended proof of claim
asserting an § ecured deficiency claim for personal property shall be filed within days

(no less th 60 days) after entry of the confirmation order. Upon plan confirmation, the
automatic stay of ll U.S.C. §§ 362 and 1301 terminates, if not terminated earlier, as to the
collateral listed: ‘

Lienholder z Collateral to be Surrendered

Local Bankruptcy Forrn M
Page Four .

 

Case 19-13257 DOC 15 Filed 03/25/19 Page 5 Of 10

4.6.5. Secured Claims Outside of the Plan.

§ The Debtor will directly pay the secured claims outside of the Plan for: None ]:l
or the Claimsl Lisred Below |E (rnark B box only). Such claims are deemed provided for under
the Plan. The Debtor will also directly pay outside of the Plan the unsecured portion of a claim
that ls only partially secured, and any such unsecured claim is deemed provided for under the
Plan:

Lienholder Collateral to Be Paid for Outside of the Plan

l-l)GC_ E»€»~l csi‘~l"~ (Lo¢~.) /"\»l w §AL.¢`)

§ 4.6.6 secured Ciaim Noc Listed in the Plan.
: The Debtor will directly pay any allowed secured claim not listed in the Plan
outside of thd Plan. Any such claim will not be discharged

§ 4.6.7. Additional Payments on Secured Claims.
§ If the Trustee is holding more funds than those needed to make the payments

under the Platri for any month, the Trustee may pay amounts larger than those listed in Sections
4.6.2 and 4.61:3 pro rata.

4.7. Unsecurved Claims.
After gpayment of all other claims, the remaining funds will be paid on allowed general
unsecured claims as follows (mark org box only):

\:] Pro Rata j |:] 100% 1:| 100% Plus % Interest.

If there is more than one class of unsecured claims, list each class and how it is to be treated:

Class of Unsg§ cured Creditors Treatment

|
5. THE lAMOUNT AND VALUATION OF CLAIMS.

Secured creditors holding claims treated under Section 5 retain their liens until the earlier
of`: the payme§nt of the underlying debt determined under nonbankruptcy law; or discharge under
ll U S. C. §§ 1328; or, if the Debtor cannot receive a discharge as provided in ll U. S C.
§ 1328(1), the notice of Plan completion. lf the case is dismissed or converted without
completion of the Plan, liens shall also be retained by the holders to the extent recognized under
applicable nonbankruptcy law.

5.1. § Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 Through the
Plan.
The lebtor seeks to value a claim or avoid a lien under ll U.S.C. § 506 through the Plan
for: None g or the Ciaims Listed Beiow m (mark B box only). The claims listed below
include: Ciai§ Secureo' by the Debi‘or’s Principai Residence §:l and/or Other Properry I:|.
Make sure tollist the value of the collateral proposed to be paid through the Plan.plus any interest
below and inl Section 4.6.3 above, as appropriate. Separately file: evidence of the collateral’s
value; the existence of any superior lien; the exemption claimed; and the name, address, and

Loca] Baokrliptcy Form M
Page Five '

 

Case 19-13257 DOC 15 Filed 03/25/19 Page 6 Of 10

nature of owiiership of any non-debtor owner of the property. If the lienholder has not filed a
proof of claim, also separately file evidence of the amount of the debt secured by the collateral.
The amount and interest rate of the claim is set as listed below or by superseding Court order. A
proof of claim must be filed before the Trustee makes payments Any undersecured portion of`
such claim shall be treated as unsecured

Monthly No. of.
Lienholder § Collateral Value %Rate Payment Months.

5.2. - Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 by Separate
Motion or an Adversary Proceeding.

The I§)ebtor seeks to value a claim or avoid a lien under ll U.S.C. § 506 by separate
motion or an adversary proceeding for: None |E or the Claims Listed Be£ow I:§ (mark B box
only). The amount and interest rate of the claim will be set by Court order. Make sure to list the
value of the collateral proposed to be paid through the plan plus any interest as determined by the
Court in Section 4.6.3 above, as appropriate. A proof of claim must be filed before the Trustee
makes payments Any undersecured portion of such claim shall be treated as unsecured.

Lienholder j Collateral

5.3. § Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522({')* Through the
i Plan.

The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(1)* through the
Plan for: No.§’ie @or the Claims Listed Below |:| (mark M box only). Make sure to list the
value of the.collateral proposed to be paid through the Plan plus any interest below and in
Section 4.6.i_ above, as appropriate. Separately fiIe: evidence of the collateral’s value; the
existence of §any superior lien; the exemption claimed; and the name, address, and nature of
ownership of any non-debtor owner of the property. If the lienholder has not filed a proof of
claim, also separately file evidence of the amount of the debt secured by the collateral. The
amount and interest rate of the claim is set as listed below or by superseding Court order. A
proof of claim must be filed before the Trustee makes payments Any undersecured portion of
such claim shall be treated as unsecured

Lienholder § Collateral Value %Rate MOIlthly NO- Of.
R@XMI Months.

x Under ll .S.C. § 522(}‘) the Debtor may avoid a lien to the extent it impairs an exemption if
the lien is a judicial lien or a nonpossessory, non-purchase money security interest in certain
property. §

5.4. § Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(1`)* by Separate

' Motion or an Adversary Proceeding.

The l§|ebtor seeks to value a claim or avoid a lien under ll U.S.C. § 522(£)* by separate
motion or an§ adversary proceeding for: None §:l or the Claims listed Be£ow §:l (mark §§ box
only). The amount and interest rate of the claim will be set by Court order. Make sure to list the

Local Bmkruptcy Form M
Page Six '

 

Case 19-13257 DOC 15 Filed 03/25/19 Page 7 Of 10

value of the ¢ollateral proposed to be paid through the Plan plus any interest as determined by
the Court in iSection 4.6.3 above, as appropriate. A proof of claim must be filed before the
Trustee makels payments Any undersecured portion of such claim shall be treated as unsecured

Lienholder Collateral

*Under ll U§.S.C. § 522(1‘) the Debtor may avoid a lien to the extent it impairs an exemption if
the lien is a judicial lien or a nonpossessory, non-purchase money security interest in certain

property.

5.5. i Claims Excluded from 11 U.S.C. § 506**.

The [§)ebtor will pay through the Plan the following claims excluded from ll U.S.C.
§ 506** in full plus any interest for: None §§ or the Clairns Listed Below l:| (mark w box
only). Make :sure to list the amount proposed to be paid through the Plan plus any interest below
and in Secti n 4.6.3 above, as appropriate. The amount of each claim to be paid will be
established by the lienholder’s proof of claim or Court order. The interest rate of the claim is set
as listed below or by Superseding Court order. A proof of claim must be filed before the Trustee
makes payme§nts.

|

§ Amount to Monthly No. of`.
Lienholder § Collateral Be Paid %Rate Payment Months.

**Clairns excluded from ll U.S.C. § 506 include claims where the lienholder has a purchase
money security interest securing a debt incurred within the 910-day period preceding the
petition date,‘ and the collateral consists ofa motor vehicle acquired for the personal use of the
Del)tor, or th§e collateral consists of any other thing of value if the debt was incurred during the
l-year perioa§ preceding the petition date.

6. APPI§.ICATION OF PAYMENTS ON ACCOUNT OF SECURED CLAIMS.

Payments made by the Chapter 13 Trustee on account of arrearages on pre-petition
secured clain:is may be applied only to the portion of the claim pertaining to pre-petition arrears,
so that upon completion of all payments under the Plan, the loan will be deemed current through
the petition date.

Local Brmkruptcy Form M
Page Seve§n

 

Case 19-13257 DOC 15 Filed 03/25/19 Page 8 Of 10

§ 7. EXECUTORY CONTRACTS AND UNEXPIRED LEASES.
Any unexpired lease with respect to personal property that has not previously been

assumed duri§ng the case, and is not assumed in the Plan, is deemed rejected and the stay of ll
U. S. C §§ 362 and 1301 is automatically terminated with respect to such property The following
executory contracts and/or unexpired leases are assumed or rejected for: None E] or the Claims
Listed Below§§:l (mark B box only). Any claim for rejection damages must be filed within 60
days from en of the order confirming this Plan.

§

|

|

Lessor or § Subject of
Contract Hol§d_er Lease or Contract Assumed Rejected.

8. REVESTING PRoPERTY 0F THE ESTATE.

Title to the Debtor’s property shall revest in the Debtor when the Debtor is granted a
discharge pursuant to ll U.S.C. § 1328; or, if the Debtor cannot receive a discharge as provided
in ll U.S.C. § 1328(1), upon the notice of Plan completion; or upon dismissal of the case.

9. NON§~STANDARD PROVlSIONS.
Any non-standard provision placed elsewhere in the Plan is void. Any and all non-
standard provisions are: None |:| or Listed Below,§| (mark w box only).

Non-Stand Plan Provisions
Loc~..i -/`\aé.=f',_¢,'l.‘.n of SA£.,-L

10. siGN`ATURES.

The Debtor’s signature below certifies that the Plan provisions above are all the terms
proposed by§the Debtor, and the Debtor has read all the terms and understands them. The
signature belbw of the Debtor and Debtor’S Counsel, if any, also certifies that the Plan contains
no non-stande provision other than those set out in Section 9 above,

 

Date: 3!’<`§7["_‘1 i\ §\
\§ \,

 

 

Debtor
e, t j s §
Attomey for §)ebtor Joint Debtor
§ Local Bank§ruptcy Form M

§ Page Eight§

m

 

Case 19-13257 DOC 15 Filed 03/25/19 Page 9 Of 10

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE ]_)ISTRICT OF MARYLAND

 

 

 

at G f €$v\l\ ad+
§
In re: § _
\M.So»i} js-sll C-"ll“"'~,’-f -CaseNo. 13 ‘133.$"1
§ Chapter 13
Debtor.

 

CERTlFICATE OF SERVICE OF CHAPTER 13 PLAN
Select Sectirpn l, A,B, or C, and complete Sections 2 and 3 §fapplical)le, even ifSecu'on i'(A) is
selected .

1. (Select A, B, or C):

if A, § This is an original plan, filed concurrently with the Petition, which will be mailed
by the Clerk_ to all creditors on the Matrix. [THIS OPTIONMAY ONLYBE USED WHEN THE
P£AN IS PYLED WITH THE PETI?YON]

_ B. . AMENDED PLANS ONLY INCREASING PAYMENTS: The Amended
Chapter 13 Plan _ filed herewith l ___ filed on 20_, makes no changes
from the last previously-filed plan other than to increase the amount payable under the plan_ In
such event, o service is required

 

 

(i) the Chapter 13 Plan _ filed herewith / _ filed on 20_; and
(ii) ill applicable, the Order Denying Confirmation With Leave to Amend dated
if iii is not a licable lace “Nr'A” in the blank '

 

to be mailed §by first class mail, postage prepaid, to all addresses on the attached matrix or list.
(If` any parties on the matrix were served by CM/ECF instead of by mail, so indicate on the
matrix with the email address served as indicated on the CM/ECF Noti ce of Electronic Filing).

AND ;
2. Chec§c and complete this Section and Section 3 if liens are proposed to be valued or
avoided through the Plan.

_ 1 caused the Chapter 13 Plan _ filed herewith l__filed on ga fig {Z “\ , 20_§{, to
be served pursuant to Bankruptcy Rule 7004 on the following creditor whose lien is proposed

to be imp§pcted by the Plan (and not by separate motion) under Plan Paragraph 5.1 or 5.3.
State address served and method of service See Bankruptcy Rule '?004(h) if the party
served is §an insured depository institution Attach separate sheets or repeat this paragraph
for each such creditor served.

Local Bankruqtcy Form M-l

 

 

 

Case 19-13257 DOC 15 Filed 03/25/19 Page 10 Of 10

disc

 

 

 

Nar§ne of Creditor
ma inv ll, Ir,/
Name served Capacity (Resident Agent, Of`ficer, etc.)
_l lQ/P,'.,J€_ G/ -g--»i»s 3~_'>»5
Address

gee Zi..i»a l`c_ anew
City, State, ZIP

 

Met§hod of Service:

Dat Served:

 

AN_ Select A or B:

A_ 4 A proof of claim has been filed with respect to the lien or claim at issue prior
to service of the Plan. I also mailed a copy of the Plan and supporting documents under
Section 3 below to the claimant at the name and address where notices should be sent as
shown on the proof of` claim.

B, § _” No proof of claim has been filed for the lien or claim at issue.
3. _{§Along with each copy of the Plan served under Section 2, l included copies of
documentation supporting Debtor’s entitlement to the relief sought in Plan Paragraph 5,1 or
5.3 with§respect to that creditor (for example, documents establishing the value of the
property§ and the amount of any prior liens and the lien at issue), which I have also filed with
the Cour§t as a supplement to the Plan. This supplemental material need not be served with
the plan ion all creditors, only on rejected secured creditors

__ §This is an amended Plan and the documentation supporting Debtor’s entitlement to
the relief sought in Plan Paragraph 5.1 or 5.3 has been previously served and filed as ECF
docket entry .

I hereby cert§f`y that the foregoing is true and correct

Dated: 3{ Zf § l j

 

s
Debtor, Counsel foi{&bto ,' or other
Person effecting service

I.ocal Bankrupitcy Form M-l
Page 2

 

 

 

